Citation Nr: 0101918	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 877	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1990 to 
March 1994.  

This appeal arises from an April 1999 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the issue of 
entitlement to service connection for bilateral tinnitus.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of service medical records which reveal that the 
veteran was exposed to hazardous noise in his workplace and 
that he reported tinnitus and the December 1998 VA 
examination which diagnosed tinnitus, the Board believes that 
another examination is warranted in order to determine the 
etiology of the appellant's tinnitus.

The Board notes that during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, Schedule of ratings - ear, including Diagnostic 
Code 6260 for tinnitus.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

In addition, the Board notes that the appellant requested a 
hearing before a member of the Board sitting in Washington, 
D.C., in his October 1999 substantive appeal.  It should be 
clarified whether the appellant still desires the requested 
hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for tinnitus that has not already been 
made part of the record, and should assist 
him in obtaining such evidence.  Copies of 
all such available records should be 
associated with the appellant's claims 
folder.  All attempts to obtain records 
which are ultimately not obtained should 
be documented.  The RO shall inform the 
appellant if the VA is unable to secure 
any of the relevant records sought.

2.  The RO should ask the appellant to 
clarify whether he still desires a 
hearing before a member of the Board 
sitting in Washington, D.C.  If he does, 
appropriate action should be taken.

3.  Thereafter, the RO should afford the 
appellant an appropriate VA examination 
to determine the nature and etiology of 
his tinnitus.  All necessary tests should 
be conducted.  The claims file should be 
made available to the examiner for 
review.  After reviewing all the evidence 
of record, the examiner should examine 
the appellant and offer an opinion as to 
whether it is as least as likely as not 
that the currently diagnosed tinnitus had 
its onset during active service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), and 01-02 
(Jan. 9, 2001), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
consider the application of the old and 
new regulations for tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000); 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998).  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case as well as 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



